                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 LAURA J. BRUCE,                             :      Case No. 1:16-cv-758
     Plaintiff,                              :
                                             :      Judge Timothy S. Black
 vs.                                         :
                                             :      Magistrate Judge Karen L. Litkovitz
 COMMISSIONER OF SOCIAL                      :
 SECURITY,                                   :
     Defendant.                              :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 21)

       This case is before the Court pursuant to the Order of General Reference to United

State Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on August 17, 2018, submitted a Report and

Recommendation. (Doc. 21). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby adopted in its

entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 21) is ADOPTED;

       2.     Plaintiff’s motion to approve the parties’ Consent Judgment/Stipulation
              (Doc. 20) is GRANTED;
        3.    Plaintiff is awarded a total of $5,300.00 in attorney fees and costs under the
              EAJA; and

        4.    The Clerk shall enter judgment accordingly whereupon this case is
              TERMINATED in this Court.

        IT IS SO ORDERED.

Date:        11/20/18
                                                     Timothy S. Black
                                                     United States District Judge




                                             2
